The selectmen have no authority to repair highways at the expense of the town unless the highway taxes are insufficient for that purpose. G. L, c. 72, s. 15; Wells v. Goffstown, 16 N.H. 53. Whether such taxes can in any case be deemed insufficient within the meaning of the statute, so long as any portion of the moneys raised by the town for the repair of highways remains unexpended, we need not now consider. Authority to repair necessarily includes authority to determine the extent of the repairs required and the amount to be expended therein. Assuming that the selectmen were authorized to repair the highway in question at the expense of the town, the plaintiff was limited to the expenditure of fifteen dollars; he had no authority to lay out more than that sum on the credit of the town. That amount was tendered to him before suit, and the exceptions must be overruled.
Exceptions overruled.
ALLEN, J., did not sit: the others concurred. *Page 4